Name: Commission Regulation (EC) No 481/94 of 3 March 1994 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 359/94
 Type: Regulation
 Subject Matter: prices;  animal product;  trade policy
 Date Published: nan

 4. 3 . 94 Official Journal of the European Communities No L 61 /11 COMMISSION REGULATION (EC) No 481/94 of 3 March 1994 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 359/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 361 1 /93 (2), and in particular Article 7 (3) thereof, Whereas tenders have been invited for certain quantities of beef fixed by Commission Regulation (EC) No 359/94 (3); Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 (4), as last amended by Regulation (EEC) No 1759/93 0, the minimum selling prices for meat put up for sale by tender should be fixed, taking into account tenders submitted ; Whereas the measures provided for in this Regulation are in accordiance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The minimum selling prices for beef for the invitation to tender held in accordance with Regulation (EC) No 359/94 for which the time limit for the submission of tenders was 22 February 1994 are as set out in the Annex hereto. Article 2 The Regulation shall enter into force on 10 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1994. For the Commission Rene STEICHEN Member of the Commission ( l ) OJ No L 148 , 28 . 6 . 1968 , p. 24. I2) OJ No L 328 , 29. 12. 1993, p. 7. (3) OJ No L 46, 18 . 2. 1994, p. 38 . 0 OJ No L 251 , 5. 10 . 1979, p. 12. 0 OJ No L 161 , 2. 7. 1993, p. 59. No L 61 /12 Official Journal of the European Communities 4. 3. 94 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Minimum prices expressed in ECU per tonne Prix minimaux exprimÃ ©s en Ã ©cus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada IRELAND  Fillets 9 585  Striploins 4 569  Outsides    Cube rolls 3 569  Hindquaters (bone-in) 2 050  Forequaters (bone-in) 1 174 ITALIA  Filetto 6 000  Roastbeef 3 517  Scamore 2 600  Fesa esterra 2 800  Fesa interna 2 900 FRANCE  Filet 6 000  Faux filet 